Citation Nr: 0522960	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for leukemia, including 
as the residual of radiation exposure.

2.  Entitlement to service connection for leukemia, claimed 
as the residual of Agent Orange exposure.

3.  Entitlement to service connection for hepatitis C, 
claimed as the residual of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from October 1955 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions.  
These include an appealed rating decision of March 1991 for 
claims of service connection for leukemia and hepatitis as 
due to Agent Orange exposure that is still pending.  This 
also comes before the Board from an appealed rating decision 
of September 2002 that denied entitlement to service 
connection for leukemia as secondary to radiation exposure.  
The veteran testified at a Board Videoconference hearing 
before the undersigned Veterans Law Judge in April 2003.

In October 2003, the Board remanded this matter for 
additional development, to include hearing clarification for 
the issue of entitlement to service connection for leukemia 
claimed as the residual of Agent Orange exposure.  The Board 
also determined that the issue of entitlement to service 
connection to leukemia in general, which had been previously 
denied in March 1978, should be reviewed on a denovo basis 
due to liberalizing law which applies to the adjudication of 
claims based on radiation exposure.  

In July 2004 the veteran requested a Travel Board hearing for 
the issue of entitlement to service connection for leukemia 
claimed as the residual of Agent Orange exposure.  The Board 
remanded the matter in February 2005 for the purpose of 
scheduling a Travel Board hearing, as well for evidentiary 
development.

In July 2004, the veteran requested a Board hearing be held 
before the Board at the Central Office in Washington DC.  In 
June 2005 the Board vacated the July 2004 remand for the 
purpose of allowing such a hearing to be scheduled.

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held in Washington DC.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence of record reveals that the 
veteran's leukemia began in service and is related to events 
that took place in service.


CONCLUSION OF LAW

Service connection for leukemia is warranted. 38 U.S.C.A. §§ 
1110, 1310, 5102, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his leukemia was directly due to 
his inservice exposure to radiation.  In the alternative, he 
has argued that the leukemia was secondary to exposure to 
Agent Orange from service in Vietnam.  He also argued that 
his leukemia first manifested in service, but the doctors at 
the time did not recognize the symptoms in service, including 
fatigue and elevated white blood count service, and thus 
failed to properly diagnose the leukemia.  
    
Among the in service events alleged by the veteran to have 
resulted in radiation exposure included a time when he 
assembled two fissionable parts of a bomb while aboard a bomb 
bay of a B-47 bomber in 1958 and flew in the fallout cloud of 
a Russian atomic test in 1963.  He also indicated that he was 
exposed to radiation during a secret mission when a B-47 
loaded with nuclear weapons exploded in North Africa.  He 
indicated that a good deal of his work with atomic weapons 
was classified and that he had a top-secret clearance.  His 
service personnel records reflect that he served as a pilot 
and copilot aboard combat ready B-47 in 1958 and aboard 
combat ready B-52 bombers in the early 1960's and his DD-214 
shows training with handling nuclear weapons.  The veteran is 
also noted to have stated that prior to service, he worked in 
a nuclear facility in the early 1950's and may have been 
exposed to radiation then.  

His service personnel records also show that he served in 
Vietnam roughly between July 1966 and August 1968 with duties 
that included being a combat ready C-130 pilot aboard highly 
classified missions, as well as a commander in the Southeast 
Asia Airlift.  His awards include the Vietnam Service Medal 
and the Air Medal.  

The veteran's service medical records did include complaints 
that included fatigue in December 1960.  Other findings 
included complaints of a "collapsed feeling" in August 1967 
and in September 1967, he was seen for complaints of post 
prandial "mental fogging" after eating large meals 
unusually high in carbohydrates (CHO) and with a history of 
an abnormal fasting blood sugar (FBS) in 1961.  Lab records 
from October 1967 showed a white blood count of 15,000.  He 
was assessed with diabetes mellitus, adult onset in a 
September 1968 Medical Board, with an onset date of January 
1968.  He was evaluated for a "blood disorder" in October 
1968.

Findings from the veteran's service personnel records reflect 
that the veteran's active duty did include service aboard 
combat ready B-47's and B-52's.  He is also noted to have had 
top-secret clearances and operated on secret missions.  Among 
the duties, he is shown to have been listed as qualified to 
serve as a nuclear courier officer in August 1967.  Attempts 
to verify dosage amounts have not been successful.  A March 
1978 letter from the Director, Identification and Records 
Development Service noted that during normal handling of 
nuclear weapons individual exposure time was controlled by 
technical order to insure against over exposure of radiation 
to personnel.  A letter date stamped in March 1978 by the 
Assistant for Medical Research and Standardization, Office of 
the Surgeon General revealed that there was one entry of zero 
exposure in the USAF Master Exposure Registry for a film 
badge issued March 22-23 1958 to an individual with the same 
last name as the veteran, in Okinawa, Japan.  

Post service evidence reflects that the veteran was diagnosed 
with hairy cell leukemia in April1976, after abnormal blood 
counts prompted further consultation.  An April 1976 report 
diagnosed chronic reticulolymphatic leukemia, "hairy cell" 
leukemia and described it as an unusual form of chronic 
lymphocytic leukemia.  A May 1976 consultation report stated 
that the veteran's leukemia was alternately known as hairy 
cell leukemia, reticulolymphocytic leukemia, or leukemia 
reticuloendotheliosis, and also stated that it was an unusual 
form of leukemia.  It was noted to be usually characterized 
by an indolent course with lymphocytosis, splenomegaly, 
anemia, thrombocytopenia and may be associated with symptoms 
of fatigue and infections.  It was described as a rather rare 
disease.

VA and private medical records between 1976 and 2005 document 
in great detail the treatment and progression of the 
veteran's hairy cell leukemia, but fail to provide a clear 
opinion as to the exact etiology of this disease.  There is 
of record a letter from a physician from the University of 
Tennessee Medical Center Department of Radiology.  This 
physician is shown to have expertise in nuclear and 
radiological engineering.  He indicated that he had served as 
the veteran's internist since November 1990 and was 
interested in his case as his field of research involved 
radiation damage and was working on a doctorate in physics on 
the topic.  He noted the veteran's history of radiation 
exposure, although this exposure appeared to be from an 
accident in a nuclear facility where the veteran worked prior 
to service.  The physician stated that the veteran was first 
diagnosed with hairy cell leukemia about 8 years after 
service and that this particular type of leukemia was 
uncommon.  The physician believed that acute exposure to 
radiation received at the nuclear plant eventually led to the 
veteran's leukemia.  The physician made no references to any 
incidents of radiation exposure in service, thus it does not 
appear that review of any service records was made at the 
time this letter was drafted.  

The veteran testified at a video conference hearing held at 
the RO in April 2003 and again at a hearing held in the VA 
Central Office in Washington, DC in July 2005, as to his 
condition.  He testified that he was first diagnosed with 
leukemia around January 1976, with symptoms of extreme 
fatigue, swollen spleen and low platelet counts.  He 
testified that he had a top secret clearance and worked 
around nuclear materials in the service as a pilot of B-47 
and B-52 aircraft and had to disassemble live nuclear weapons 
on training missions due to the frequency of accidents.  He 
testified that his duties in the service including 
involvement with secret clean up missions after nuclear 
accidents, resulted in exposure to radiation.  He testified 
that he worked with nuclear material prior to service at a 
plant in Oak Ridge and might have been possibly exposed to 
some radiation, but noted that his physicals were fine prior 
to entering the service.

The veteran submitted medical evidence in conjunction with 
his claim at the July 2005 hearing.  This consisted of a July 
2005 medical opinion from the same physician the University 
of Tennessee Medical Center Department of Radiology, who was 
an adjunct assistant professor in nuclear and radiological 
engineering.  This physician was familiar with the veteran's 
case, and appears to have reviewed service medical records 
and post service medical records, as well as the records 
documenting the veteran's military duties involving nuclear 
weapons, prior to giving his opinion.  He again stated that 
the veteran's hairy cell leukemia was due to exposures at a 
high dose over a short period to neutrons.  He noted that the 
latent period between radiation exposure and development of 
leukemia was between 2 to 10 years.  Thus exposures to 
radiation while serving with the Air Force from 1957 to 1967 
would clearly be linked to the development of leukemia in the 
years 1967 to 1976.  The physician also commented that the 
white blood cell count (WBC) of 15,000 reported on the 
October 20, 1967 service medical record was a clear indicator 
of the presence of leukemia as it was well known that the 
usual course of leukemia was to exhibit an abnormal WBC prior 
to development of frank disease.  He opined that had a bone 
marrow test been performed at the time, it likely would have 
shown myelodysplasia which invariably results in a blood cell 
malignancy.  Thus the elevated WBC in 1967 was undoubtedly 
the first sign of the hairy cell leukemia, and his fatigue 
was the initial symptom.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and leukemia 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, if 
a veteran participated in service in a radiation- risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 16 types of cancer, it is presumed 
that the disease was incurred in service. 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the veteran's claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service. 38 
C.F.R. § 3.311. Fourth, direct service connection can be 
established by show that the disease or malady was incurred 
during or aggravated by service.  See Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity. 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants. The diseases specific to radiation-
exposed veterans, and for which service connection may be 
granted by presumption pursuant to 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), are bronchio-alveolar carcinoma, 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated), non Hodgkin's lymphomas, leukemia (other than 
chronic lymphocytic leukemia), multiple myeloma, and cancers 
of the thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile ducts, gall bladder, salivary 
glands, and urinary tract (including the kidneys, renal 
pelves, ureters, urinary bladder, and urethra).

The third method of establishing service connection is to 
show that the veteran has a disease or disorder listed as a 
radiogenic diseases listed in 38 C.F.R. § 3.311. However, the 
regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim. Implicit 
in the regulation is the requirement for evidence of exposure 
to ionizing radiation, and that the evidence be of such 
character as to enable qualified personnel to prepare a dose 
estimate. In the instance case, the veteran has not been 
diagnosed with any of the diseases or disorders listed as 
radiogenic diseases under 38 C.F.R. § 3.311.

Herbicide (Agent Orange) exposure

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001). Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975. Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed. See 38 U.S.C.A. § 
1116(a)(3) (West 2002). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2004).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996). 
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation. See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Board finds that the evidence supports a 
grant of service connection for hairy cell leukemia on a 
direct basis.  The opinion from the physician at the 
University of Tennessee in July 2005 clearly states that the 
veteran's elevated white blood cell count shown in service 
was the earliest manifestation of the hairy cell leukemia.  
This opinion appears to have been made after review of the 
veteran's service records and there is no evidence of record 
to rebut this opinion.  

Having found that service connection for hairy cell leukemia 
is warranted on a direct basis, there is no need to address 
whether service connection is warranted on a presumptive 
basis.  Nevertheless, the Board notes that the disease falls 
within the definition of chronic lymphocytic leukemia, 
according to the description in the April 1976 treatment 
record which stated that it was an unusual form of chronic 
lymphocytic lymphoma, and thus would fall within the 
presumption for service connection secondary to Agent Orange 
exposure.  Moreover, the opinion from the physician from the 
University of Tennessee clearly relates the veteran's 
leukemia to his inservice radiation exposure.  Although the 
veteran did admit to having worked in a nuclear facility 
prior to service, there is no clear evidence indicating 
exposure prior to service.  The service records clearly show 
a long-term involvement with nuclear materials and 
participation in classified activities as a nuclear weapons 
specialist. 

In sum, the Board concludes that the veteran's leukemia was 
related to service.  Accordingly, service connection is 
granted for leukemia.

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for leukemia is granted.


REMAND

Regarding his hepatitis C, the veteran alleges that this is 
the residual of Agent Orange exposure.  He also has submitted 
medical evidence dated in October 2001, suggesting that the 
hepatitis C might have been caused by blood transfusions used 
to treat the leukemia.  This medical evidence appeared to be 
based on the history given by the veteran without review of 
the claims file.  To date, a VA examination with claims file 
review has not been conducted to ascertain the cause of the 
veteran's hepatitis C.  

To ensure full compliance with duty to assist requirements, 
the case is REMANDED for the following development:

1.  The veteran should be afforded a VA 
liver disorders examination to review and 
to obtain an opinion as to the nature, 
extent of severity, and etiology of any 
current hepatitis C disability, which may 
be present.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must also review and address the 
post service records.  The examiner 
should review the veteran's complete 
medical history, and upon doing so answer 
the following questions:

(a) Does the veteran currently have 
hepatitis C?  If not, what, if any, is 
the current nature of his liver 
disability?

(b) Is it at least as likely as not that 
hepatitis C, if present, is etiologically 
related to any incident in service or 
otherwise had its onset in service?  

(c)  Is it at least as likely as not that 
hepatitis C, if present, is etiologically 
related to any treatment for leukemia 
after service? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. The examination report must be 
legible.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is in 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


